               Case 1:20-cv-00770-CFL Document 1 Filed 06/18/20 Page 1 of 6




                           UNITED STATES COURT OF FEDERAL CLAIMS
                                    WASHINGTON, DC


 GEORGE G. ALEXANDER              )
 BEYERLYA. ALEXANDER,             )
                                  )
         Petitioners,             )
                                  )
         v.                       )                               Docket No.     20-770 T
                                  )
COMMISSIONER OF INTERNAL REVENUE, )
                                  )
         Respondent.              )



                                    GENERAL ALLEGATIONS


          The Internal Revenue Service (IRS) placed a Notice of Federal Tax Lien for Tax Year 2015

against the Petitioners' property without following required Internal Revenue Procedures or required Due

Process of Law. The Petitioners' never received any Notice of Deficiency, or Notice of Determination

under I.RC. section 6320 or 6330, or any other notice of detennination was issued to petitioners for

taxable years 2000 through 2017. It is required that a citizen be given due process as stated in the IRS 26

CFR l .602(b) - See Exhibit "A"

                                                                                    R<;:o�ived • USCFC

                                                                                      JUN 18 2020
George A. Alexander - Petitioner                Page 1 of 6
Beverly A. Alexander - Petitioner
160 Perham Loop
Selah, WA 98942
(509) 698-4743
Case 1:20-cv-00770-CFL Document 1 Filed 06/18/20 Page 2 of 6
Case 1:20-cv-00770-CFL Document 1 Filed 06/18/20 Page 3 of 6
Case 1:20-cv-00770-CFL Document 1 Filed 06/18/20 Page 4 of 6
Case 1:20-cv-00770-CFL Document 1 Filed 06/18/20 Page 5 of 6
Case 1:20-cv-00770-CFL Document 1 Filed 06/18/20 Page 6 of 6
